Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to the election filed January 11, 2022.  Claims 224-358 are pending.  Applicant’s election of the invention of group I without traverse is acknowledged.  The restriction is hereby made final.  Claims 346-358 have been withdrawn from consideration as directed toward a non-elected invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 224-345 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The rejections are exemplary and not intended to be an exhaustive list.
	Regarding claim 224, the claim contained multiple and/or statements.  These multiple and/or limitations renders the claims indefinite since they pertain to multiple embodiments, and thus, precludes a clear determination of the scope of the claim.  It is not clear how a user interface monitors system data.  It is not clear what is system data and where it is coming from. It is not clear how the first processor would operate if it received both user input and sensor input.  It is not clear where the sensor data is coming from. It is not clear how the system would operate with a motorized value and a solenoid valve. It is not clear how pressure can be controlled with a solenoid value.  It is not clear how a sensor commands a predetermined quantity of water. The 
	Regarding claims 225-293 and 295-345, the claims are replete with function language and elements that are not clearly structurally connected to other recited elements.  Where there are multiple elements, the claims do not set forth how the plurality of elements are integrated into the system. Further, the claims do not make clear what is the source of the sensory input and where the sensors that are necessary for the sensory input is located or what types of sensors are used. The claims also contains additional and/or statements that further renders the claims indefinite since each and/or nested statement generates a multitude of configurations that are exponential in nature that is similar to multiple dependent claims. 
	Regarding claim 294,  the claim contained multiple and/or statements.  These multiple and/or limitations renders the claims indefinite since they pertain to multiple embodiments, and thus, precludes a clear determination of the scope of the claim.  It is not clear how a user interface monitors system data.  It is not clear what is system data and where it is coming from. It is not clear how the first processor would operate if it received both user input and sensor input.  It is not clear where the sensor data is coming from.  .  It is not clear how a sensor commands a predetermined quantity of water. The claim recites desired functions without the corresponding hardware/software to perform the functions. It is not clear what constitutes a sensory input.  It is not clear how the processor can stop, continue or pause the flow of water or how it is done 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 223-345 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification fails to teach each and every permutation claimed.  This would include every possible combination resulting in the and/or alternatives recited in the claims.  The specification also fails to disclose any software for controlling the processors for performing the claimed functionalities.  The specification also fails to teach one embodiment with all possible limitations present.  The showing of various parts does not constitute the teaching of a complete system. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the drawings must show one  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Due to the extensive deficiencies of the claims as recited above, a prior art rejection is not appropriate at this time since the scope of the claims cannot be positively determined.  However, the cited art shows various components that are known and it may be obvious to combine these various components to make obvious the concepts recited in the claims.  The Walker UK Application teaches the general concept of water flow, pressure, temperature, and timed interval of water which can determine a quantity when combined with the pressure or flow.  The reference teaches the use of a master controller in combination with local controllers that may be located on fixtures. Cummings et al (2017/0235317) teaches a water management system and 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Feild can be reached on 5712724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT K WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        



March 12, 2022